                   Case 20-11785-CSS            Doc 649          Filed 10/08/20      Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
BROOKS BROTHERS GROUP, INC., et al., :                                Case No. 20–11785 (CSS)
                                                             :
                                               1
                                    Debtors.                 :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x        Re: D.I. 604

                  THIRD ORDER (I) AUTHORIZING DEBTORS
                TO (A) REJECT CERTAIN UNEXPIRED LEASES OF
         NONRESIDENTIAL REAL PROPERTY AND (B) ABANDON PROPERTY
        IN CONNECTION THEREWITH AND (II) GRANTING RELATED RELIEF

                   Pursuant to and in accordance with the Order (I) Approving Procedures for

Rejecting Unexpired Leases of Nonresidential Real Property and (II) Granting Related Relief

[Docket No. 337] (the “Rejection Procedures Order”)2 and the Order Extending to Brooks

Brothers Canada Ltd. Certain Relief Granted to the Original Debtors [Docket No. 602] entered

in the above-captioned chapter 11 cases of Brooks Brothers Group, Inc. and its debtor affiliates

(collectively, the “Debtors”); and the Debtors having properly filed with this Court and served on

the Rejection Notice Parties a notice (the “Rejection Notice”) of their intent to reject certain

unexpired leases identified on Annex 1 hereto (“Leases”) in accordance with the terms of the

Rejection Procedures Order, and such notice having been adequate and appropriate under the


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Brooks Brothers Group, Inc. (8883); Brooks Brothers Far East Limited (N/A); BBD
    Holding 1, LLC (N/A), BBD Holding 2, LLC (N/A), BBDI, LLC (N/A), Brooks Brothers International, LLC
    (N/A); Brooks Brothers Restaurant, LLC (3846); Deconic Group LLC (0969); Golden Fleece Manufacturing
    Group, LLC (5649); RBA Wholesale, LLC (0986); Retail Brand Alliance Gift Card Services, LLC (1916); and
    Retail Brand Alliance of Puerto Rico, Inc. (2147); 696 White Plains Road, LLC (7265); and Brooks Brothers
    Canada Ltd. (4709). The Debtors’ corporate headquarters and service address is 100 Phoenix Avenue, Enfield,
    CT 06082.
2
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such terms
    in the Rejection Procedures Order.




RLF1 24101239v.1
                    Case 20-11785-CSS         Doc 649      Filed 10/08/20      Page 2 of 4




circumstances; and it appearing that no other or further notice need be provided; and no timely

objections having been filed to the Rejection Notices; and the Court having found and determined

that the relief requested is in the best interests of the Debtors, their estates, their creditors, and all

parties in interest, and after due deliberation and sufficient cause appearing therefor,

                        IT IS HEREBY ORDERED THAT

                   1.       The Leases are hereby rejected as set forth herein, effective as of (i) the later

of (a) the date of service of the Rejection Notice, and (b) the date of the Debtors’ unequivocal

surrender of the leased premises via the delivery of the keys, key codes, and alarm codes to the

premises, as applicable, to the applicable lease counterparty, or, if not delivering such keys and

codes, providing notice that the landlord may re-let the premises or (ii) the date otherwise agreed

by the Debtors and the applicable lease counterparty (the “Rejection Date”); provided that the

Rejection Date shall be no later than 30 days after the date of service of the Rejection Notice unless

otherwise agreed by the Debtors and the applicable lease counterparty.

                   2.       Notwithstanding the effective Rejection Date, the Debtors will pay 30 days

of rent for the customary Canadian 30-day notice period following the date of service of the

Rejection Notice.

                   3.       Any and all property, including De Minimis Assets, remaining at the leased

premises as of the applicable Rejection Date shall be deemed abandoned upon the Rejection Date

without further notice or order of the Court, free and clear of all liens, claims, interests, or other

encumbrances. Any landlord or other designee shall be free to use or dispose of any such items

without notice or liability to any Debtor or non-Debtor third party and without further notice or

order of the Court and, to the extent applicable, the stay is modified or lifted, as applicable, to

allow such disposition; provided that notwithstanding anything to the contrary in this Order, the




RLF1 24101239V.1                                       2
                    Case 20-11785-CSS       Doc 649     Filed 10/08/20      Page 3 of 4




Debtors are not authorized hereunder to abandon, and are directed to remove, any hazardous (as

such term is defined in federal, state, or local law, rule, regulation, or ordinance) materials at any

premises subject to a nonresidential real property lease or sublease. The right of any landlord, if

any, to file a claim for the costs of disposal of such property is fully reserved, as is the right of all

parties in interest to object to such claim.

                   4.     Nothing contained in this Order is intended to be or shall be construed as (i)

an admission as to the validity of any claim against the Debtors; (ii) a waiver of the Debtors’ or

any appropriate party in interest’s rights to dispute the amount of, basis for, or validity of any claim

against the Debtors; or (iii) a waiver of any claims or causes of action that may exist against any

creditor or interest holder.

                   5.     Nothing in this Order authorizes the Debtors to abandon personal

identifying information (which means information which alone or in conjunction with other

information identifies an individual, including but not limited to an individual’s first name (or

initial) and last name, physical address, electronic address, telephone number, social security

number, date of birth, government-issued identification number, account number and credit or

debit card number (the “PII”) of any employee or any customer. Nothing in this Order relieves

the Debtors’ of their obligation to comply with state, provincial or federal privacy and/or identity

theft prevention laws and rules with respect to PII. Prior to abandonment of any personal property,

the Debtors shall remove or cause to be removed any confidential and/or PII in any of the Debtors’

hardware, software, computers, cash registers, or similar equipment which are to be abandoned or

otherwise disposed of so as to render the PII unreadable or undecipherable.

                   6.     Notwithstanding entry of this Order, nothing herein shall create, nor is

intended to create, any rights in favor of or enhance the status of any claim held by, any party.




RLF1 24101239V.1                                    3
                    Case 20-11785-CSS      Doc 649      Filed 10/08/20     Page 4 of 4




                   7.     The Debtors are authorized to take all action necessary to effectuate the

relief granted in this Order.

                   8.     Any proofs of claim for rejection damagers or other related claims, if any,

asserted by counterparties to the Leases shall be filed on or before the later of (i) the applicable

claims bar date established by the Court in these chapter 11 cases, if any, and (ii) thirty (30) days

after entry of this Order.

                   9.     Notwithstanding the applicability of any Bankruptcy Rule or Local Rule,

this Order shall be immediately effective upon the entry hereof.

              10.         The Court shall retain jurisdiction to hear and determine all matters arising

from or related to the implementation, interpretation, and/or enforcement of this Order.




          Dated: October 8th, 2020                      CHRISTOPHER S. SONTCHI
          Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE




RLF1 24101239V.1                                    4
